Citation Nr: 0616242	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to November 29, 
2002 for the grant of service connection for hearing loss.

2.  Entitlement to an effective date prior to October 12, 
2001 for the grant of service connection for tinnitus.

3.  Whether a timely appeal was filed prior to June 12, 2002 
that denied entitlement to reopen the veteran's service 
connection claim for degenerative joint disease and 
degenerative disc disease, lumbar spine (lumbar spine 
disorder).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran withdrew his request for a hearing in 
February 2006.  

The issue of whether new and material evidence to reopen the 
claim for service connection for lumbar spine disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service connection claim for hearing loss 
was received at the RO on October 12, 2001.

2.  The veteran's service connection claims for hearing loss 
and tinnitus were not received prior to October 12, 2001.

3.  On May 16, 2002, the RO denied entitlement to service 
connection for lumbar spine disorder. 

4.  On June 12, 2002, the RO again denied entitlement to 
service connection for lumbar spine disorder based on newly 
submitted evidence; the veteran filed a timely notice of 
disagreement; the RO issued a statement of the case on March 
24, 2003; the veteran's substantive appeal was received on 
June 4, 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of an 
effective date of October 12, 2001, but not earlier, for the 
grant of entitlement to service connection for hearing loss, 
have been met. 38 U.S.C.A. §§ 5107, 5110 (West Supp. 2005); 
38 C.F.R. § 3.400 (2005).

2.  The criteria for entitlement to assignment of an 
effective date prior to October 12, 2001, for the grant of 
entitlement to service connection for tinnitus, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).

3.  Resolving all doubt in the veteran's favor, the Board has 
jurisdiction of the June 2002 rating decision that denied the 
veteran's service connection claim for degenerative joint 
disease and degenerative disc disease, lumbar spine.  38 
U.S.C.A. §§ 7105, 7108 (West Supp. 2005); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, proper notice for the original service 
connection claim was provided by a letter from the RO to the 
veteran dated in January 2002, prior to the initial decision.  
The RO subsequently granted service connection for tinnitus 
and hearing loss in a March 2003 rating decision, assigning 
separate 10 percent evaluations.  The veteran filed a notice 
of disagreement, asserting that he is entitled to an earlier 
effective date as to both tinnitus and hearing loss.  

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, VA medical 
records, VA examination reports, private medical records, and 
statements from the veteran.  During the appeal, the veteran 
specifically identified treatment records from VA dated in 
1999 in support of his case.  Such records were obtained by 
the RO and are included in the claims file.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.



II. Early Effective Date

In a October 2003 rating decision, the RO granted service 
connection for agoraphobia with panic attacks, assigning a 
100 percent rating, effective September 19, 2002.  The 
veteran contends that an effective date prior to September 
19, 2002, is warranted for the grant of service connection 
for agoraphobia with panic attacks. Generally, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West Supp. 2005); 38 C.F.R. § 3.400 (2005).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2005).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2005).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2005).

For the hearing loss claim, the RO determined in a March 2003 
rating decision that the effective date for service 
connection was November 29, 2002, which according to the RO, 
was the date the service connection claim was first brought 
in to contention.  Indeed, a statement from the veteran 
received November 29, 2002, included an assertion that he 
developed both tinnitus and hearing loss as a result of 
service.  However, in his application for service connection 
received October 12, 2001, the veteran wrote in the section 
asking to describe what disabilities he was claiming, 
"tinnitus" and "acoustic trauma."  The veteran then 
specifically referred the RO to review his "exit" physical, 
otherwise known as his Report of Medical Examination for 
separation from active service. 

Review of the Report of Medical Examination for separation 
dated in August 1978 clearly identified high frequency 
hearing loss in the summary of defects and diagnosis.  Based 
on his statement of acoustic trauma and reference to his 
separation examination, it appears that the veteran was 
attempting to bring his hearing loss to the RO's attention on 
October 12, 2001.  As noted above, a claim for service 
connection is defined broadly.  In this case, the Board finds 
that the statements of the veteran in his October 12, 2001 
application for service connection include compensation 
benefits for hearing loss.  See 38 C.F.R. §§ 3.1(p), 3.155.  
However, the Board also finds that there is no communication 
from the veteran in the claims folder showing intent to claim 
service connection for hearing loss or tinnitus before 
October 12, 2001.  

The record shows no formal claim for service connection prior 
to October 12, 2001.  The veteran asserted in his notice of 
disagreement that the effective date should be the date that 
VA discovered his hearing loss.  In subsequent statements, 
including his substantive appeal, the veteran argued that VA 
knew of his hearing loss and tinnitus when he was examined at 
VA for both disabilities in 1999.  In fact, he stated that 
the VA audiologist in 1999 told him that the RO would 
initiate a claim for these disabilities.  

VA medical records in 1999 do show treatment and diagnosis 
for tinnitus and hearing loss.  However, notwithstanding his 
assertion that the 1999 VA medical report should be treated 
as a claim, there is no basis for considering whether an 
informal claim was submitted under 38 C.F.R. § 3.157 because 
the issue in question is based upon an original claim, not a 
claim for an increase or a claim to reopen a previously 
denied claim.  The instances in which medical records, 
including VA evaluation reports, can be used as an informal 
claims are limited to circumstances where the claimant seeks 
to reopen a previously denied claim or is seeking an 
increased rating after service connection had already been 
granted for the disability in question.  Therefore none of 
the prior medical reports, including the evaluations for 
hearing loss and tinnitus in 1999, can be used as an informal 
claim in this instance.  Moreover, the 1999 medical records 
do not indicate that a claim for benefits was pending or 
referred to the RO.

In summary, there is no indication earlier than October 12, 
2001 that the veteran was seeking a benefits in relation to 
his hearing loss and tinnitus. Although a veteran need not 
identify the benefit sought with specificity, some intent on 
the part of the veteran to seek benefits must be shown.  The 
fact that he was examined in 1999 does not rise to the level 
of a claim, absent any written statement by the veteran or a 
representative indicating potential entitlement to VA 
benefits for his skin problems.  See Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) (Mere presence of medical evidence in 
the record concerning a condition did not establish an intent 
on the part of the veteran to seek service connection for a 
that condition; rather, the veteran is required to assert the 
claim expressly or impliedly.) See also Talbert v. Brown, 7 
Vet. App. 352, 356- 57 (1995) (holding that, while the Board 
must interpret a veteran's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
veteran).

In sum, the record demonstrates that the veteran's hearing 
loss and tinnitus claims  were first brought to the attention 
of the RO when he filed a claim received on October 12, 2001.  
The effective date for the grant of service connection for 
hearing loss and tinnitus is October 12, 2001.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As a result, 
entitlement to an effective date of October 12, 2001, but not 
earlier, for the award of service connection for hearing loss 
is warranted, but entitlement to an earlier effective date 
for tinnitus is denied.

III. Timeliness of Appeal 

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to Board of Veterans Appeals," 
or a correspondence containing the necessary information.  38 
C.F.R. § 20.202.

The NOD and substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office. 38 C.F.R. § 20.300.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
SOC to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1).  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  Id.

The Board additionally notes that in appropriate 
circumstances, a statutory filing period may be equitably 
tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 
1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted 
rarely, such as in a case where a claimant actively pursued 
judicial remedies but has filed a defective pleading or where 
a claimant has been induced or tricked by his adversary' s 
misconduct into allowing the filing deadline to pass.  Pfau 
v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. 
Department of Veterans Affairs, 498 U.S. 89 (1990).  The 
United States Court of Appeals for the Federal Circuit 
specifically held in Bailey that equitable tolling in the 
paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass." 
Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 
13 Vet. App. 525 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Review of the record shows that the veteran originally 
applied for service connection for lumbar spine disorder on 
October 12, 2001.  In a May 16, 2002 rating decision, the RO 
denied service connection for lumbar spine disorder.  On June 
12, 2002, the RO issued another rating decision.  In the June 
12, 2002 rating decision, the RO indicated that the veteran 
submitted additional medical evidence following the May 16, 
2002 rating decision concerning his lumbar spine disorder.  
The RO apparently construed the submission of additional 
evidence as an application to reopen his service connection 
claim for lumbar spine disorder.  38 C.F.R. § 3.156 (2005).  
Appropriate notice was sent to the veteran for both rating 
decisions.  

The veteran thereafter filed a notice of disagreement, 
received on November 28, 2002.  The RO issued a statement of 
the case on March 24, 2003.  The veteran thereafter submitted 
a VA Form 9, substantive appeal, received by the RO on June 
4, 2003.  In July 2003, the RO sent a letter to the veteran 
informing him that his substantive appeal was untimely.  The 
veteran appealed the determination that his appeal was 
untimely.  

Applying the facts of the case to pertinent law, the Board 
notes that over 60 days lapsed after the issuance of the SOC 
before the RO received the veteran's substantive appeal.  38 
C.F.R. § 20.302(b) (1).  Therefore, the only issue is whether 
the veteran's substantive appeal was filed within 1-year 
period from the date of mailing of the notification of the 
determination being appealed.  

In determining that the veteran's substantive appeal was 
untimely, the RO found that the substantive appeal, received 
June 4, 2003, exceeded 1-year following the date of the May 
16, 2002 rating decision.  This determination would be sound 
if not for the fact that the RO issued a second rating 
decision on June 12, 2002.  In his notice of disagreement, 
the veteran specifically stated that he was appealing the 
June 12, 2002 rating decision.  His substantive appeal was 
timely for the June 12, 2002 rating decision.  38 C.F.R. § 
20.302(b) (1).  

It is not clear from the record what reasons and bases the RO 
determined to only apply 38 C.F.R. § 20.302(b) (1) to the 
first rating decision (May 16, 2002) and not the second 
rating decision (June 12, 2002).  Nevertheless, the veteran 
clearly stated in his notice of disagreement that he was 
appealing the June 12, 2002 rating decision.  Even if the 
veteran had not specifically stated that he was appealing the 
second rating decision, the Board would find his substantive 
appeal to be timely based on equitable tolling.  In the SOC, 
the RO referenced the May 16, 2002 rating decision in the 
adjudicative actions section, but also, in the same section 
of the SOC, listed and characterized the June 12, 2002 rating 
decision as "claim reconsidered based on all the evidence of 
record."  The RO obviously did not intentionally attempt to 
mislead the veteran, however, it is reasonable to see how the 
veteran would have assumed he was appealing the June 12, 2002 
rating decision and thus, allowed the filing deadline to 
pass.  Bailey, 160 F.3d at 1365.  After reviewing the SOC, it 
is also not clear to the Board whether the June 2002 rating 
decision was characterized as a reconsideration of his 
original service connection claim or as a claim to reopen 
service connection.  In reviewing the SOC, it appears that 
the RO did characterize the new evidence for reconsideration 
of the original claim.  The Board concurs.  Resolving all 
doubt in the veteran's favor, the Board has jurisdiction of 
the June 2002 rating decision that denied the veteran's 
service connection claim for degenerative joint disease and 
degenerative disc disease, lumbar spine.  See Gilbert, supra.  


ORDER

Entitlement to an effective date of October 12, 2001, but not 
earlier, for the award of service connection for hearing 
loss, is warranted.

Entitlement to an earlier effective date prior to October 12, 
2001 for the grant of service connection for tinnitus is 
denied.

The appeal of the issue involving the veteran's service 
connection claim for degenerative joint disease and 
degenerative disc disease, lumbar spine, is properly before 
the Board.


REMAND

Following the March 23, 2003 SOC, additional medical records 
from VA and service personnel records were submitted that are 
pertinent to the service connection claim.  As the RO found 
that the veteran's substantive appeal was untimely, there was 
no issuance of a supplemental statement of case addressing 
this additional evidence.  In addition, the veteran did not 
submit a waiver of initial consideration of this evidence by 
the RO.  However, as determined above, the Board finds that 
the appeal was timely.

 In Disabled Am. Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003), the Federal Circuit 
Court emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  In light of 
the Federal Circuit decision discussed above, the most 
appropriate action would be to remand this claim to the RO 
for initial consideration of the additional evidence 
submitted following the March 23, 2003 SOC.  Accordingly, a 
remand is required for consideration of this evidence by the 
RO and the issuance of a supplemental statement of the case 
(SSOC).

Accordingly, the case is REMANDED for the following action:

After undertaking any other development 
deemed essential in addition to that 
specified above, the VBA AMC should review 
the new medical evidence and re-adjudicate 
the veteran's service connection claim fro 
lumbar spine disorder.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


